Citation Nr: 0936948	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-24 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to basic entitlement to Department of Veterans Affairs (VA) 
benefits.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The appellant had active service in the United States Navy 
from October 2001 to September 2002.  He was discharged under 
other than honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an administrative decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In April 2007, the appellant testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the appellant's April 2007 hearing before RO 
personnel, the appellant's representative stated that he had 
requested correction of his discharge through the Department 
of the Military, but had not yet received a response.  Also 
associated with the claims file is a November 2006 request 
from the Department of the Navy, Secretary of the Navy 
Council of Review Boards, for the appellant's military 
medical records, noting that the appellant had requested a 
discharge review.  However, there is no record of the 
decision made by the Secretary of the Navy Council of Review 
Boards associated with the claims file.  As the finding in 
this decision could impact the matter on appeal, a remand is 
warranted.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC should contact the 
Department of the Navy, Secretary of the 
Navy Council of Review Boards, and 
request a copy of all decisions 
pertaining to the appellant's discharge 
review.  The RO/AMC must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  The 
appellant's assistance in obtaining the 
records should be requested as needed.  
He should also provide copies of any 
decision made if he has such copies.  The 
claims file should contain documentation 
as to the attempts made to obtain the 
records if they are not available.

2.  Thereafter, the RO/AMC should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority under applicable provisions.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
SSOC as indicated.  An appropriate period 
of time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

